 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnited States Postal ServiceandNational Associationof Letter Carriers,AFL-CIO,Branch 4901. Case5-CA-5533(P)November 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 15, 1973, Administrative Law JudgeCharlesW. Schneider issued the attached OrderDismissing Complaint in this proceeding. Thereafter,the Charging Party filed exceptions, a request forreview and reversal, and a brief in support thereof.The General Counsel filed a memorandum in replyto the Charging Party's exceptions, request, andbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Order Dismissing Complaint in light of theexceptions and brief and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed; provided,however, that:The Board shall retain jurisdiction of this proceed-ing for the purpose of entertaining an appropriateand timely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisDecision, been either resolved by amicable settle-ment in the grievance procedure or submittedpromptly to arbitration; or (b) the grievance orarbitration procedures have not been fair and regularor have reached a result which is repugnant to theAct.MEMBER JENKINS, dissenting:For the reasons expressed in my dissents inCollyerInsulatedWire, A Gulf and Western Systems Co.,192NLRB837, Radioear Corporation,199 NLRB 1161,and related cases, I would determine the case on themerits instead of deferring it to an arbitrator.ORDER DISMISSINGCOMPLAINT1.On June 8, 1973, at the hearing, and over objectionby the Charging Party, I orally dismissed section 10(a) ofthe complaint in the above-captioned case, subject to laterwritten order. The instant order, confirming that dismissal,isissued at the request of the Charging Party, inaccordance with the terms of the oral order of dismissal.The circumstances and the rationale for the dismissal areset out below.II.On December 7, 1972, upon motion of the Respon-dent, and over objection by the General Counsel and theCharging Parties, during the course of a consolidatedhearing in the instant case and in Case 5-CA-5517(P), Iorally dismissed the complaint in both cases, upon thepresumed authority ofCollyer Insulated Wire,192 NLRB837. At the request of the General Counsel the oral orderwas confirmed in a later written order dated December 19,1972. Thereafter the General Counsel and the ChargingParties filed exceptions with the Board to that order ofdismissal.On April 12, 1973, the Board issued its Order overrulingthedismissalof the complaints and remanding theproceeding for further hearing and decision. The groundstated by the Board for the overruling of the dismissal wasthat:In the opinion of the Board,the recordis insufficient todetermine,at this time, whether or not deferral toarbitration underCollyer,supra,and subsequent casesisproper or appropriate as to any part or all of theissues herein.The purpose of the remand was stated by the Board to be:... for further hearing and for the preparation andissuance of a Decision by the Administrative LawJudge, containing findings of fact, conclusions of law,and recommendations to the Board.In conclusion the Board order stated:IT IS FURTHER ORDERED that, upon conclusion of thehearing, the Administrative Law Judge shall prepareand serve upon the parties his Decision containingfindings,conclusions, , and recommendations basedupon the evidence received and that following serviceof such Decision upon the parties, the provisions ofSection 102.46 of the Board's Rules and Regulations,Series 8, as amended, shall be applicable.III.The unfair labor practices alleged are as follows:The complaint in Case 5-CA-5533(P) alleged violationsby the Respondent of Section 8(a)(1), (3), and (5) of theNationalLaborRelationsAct, specifically that theRespondent (1) refused to bargain by (a) refusing to sign amemo of understanding agreed to during bargainingnegotiations (paragraph 9(a)), (b) failing to notify Branch4901 that Respondent's bargaining representatives lackedauthority to reach agreement (paragraph 9(b)), (c) unilater-ally eliminating postal carrier routes (paragraph 10(a)), and(d) failing to furnish Branch 4901 with maps of the postalcarrier routes unilaterally eliminated (paragraph 10(b),(c)); (2) interfered with, restrained, and coerced employeesby the action of its supervisor, the superintendent of mails,in requesting an officer of Local 4901 to discontinue hisunion activities and to support Respondent (paragraph207 NLRB No. 5 UNITED STATES POSTALSERVICE39911); (3) discriminated against four named members ofLocal 4901'snegotiating committee by eliminating theircarrier routes because of their union membership andactivities(paragraph 12).The complaint in Case 5-CA-5517(P) alleged a violationof Section 8(a)(1) and(5) of the National Labor RelationsAct bythe Respondent in (1) refusing to reduce to writingand sign a memorandum of understanding incorporatingmatters agreed,to during negotiations,and (2) failing tonotify Branch 4066 that Respondent's bargaining repre-sentatives lacked actualauthorityto reach agreement.IV.Pursuant to the Board's remand order ofApril 12,1973, afurther hearing was held on June 8,1973. At thathearing, with the exception of one item(the subject of theinstantOrder),allallegationsof bothcomplaints weresettled and withdrawn by agreement of the parties. In Case5-CA-5517(P) the entire complaint was withdrawn, andthe case severed and closed.The allegation of unfair laborpractices not settled and withdrawn is that in paragraph10(a) of Case5-CA-5533(P). That allegation is as follows:10.(a)At all times material herein, specifically sinceon or about March 15, 1972, March 31, 1972, and April2, 1972, Respondent has refused, and continues torefuse, to bargain in good faith with NALC and its dulydesignated agent, Branch 4901, by unilaterally elimi-nating postal carrier routes.Thisaction is allegedas violative of Section 8(a)(1) and(5) of the Act.As hasbeen seen, the independent 8(a)(1) and the 8(a)(3)allegationsin the proceeding have been withdrawn.V.At the hearing on June 8, 1973, in addition to theagreed upon disposition of the allegations of the com-plaintsnoted above, the General Counsel, over objectionby the Charging Party, moved todismissparagraph 10(a)ofCase 5-CA-5533(P), on the authority ofCollyerInsulatedWire, supra.The basis for the General Counsel's motion, concurred inby the Respondent,to dismissparagraph 10(a) is that thepolicies of theCollyercase require that that issue besubmitted to the arbitral processes of the parties' collec-tiv2-bargaining contract, reserving jurisdiction in theBoard,upon appropriate invocation, to adjudicatesection10(a) if thereis notan arbitral disposition consistent withthe National Labor Relations Act.The Charging Party contends that theissue is not oneappropriate for disposition under the principles ofCollyer.In addition the Charging Party asserts that deferral onCollyergrounds is inconsistentwith the Order of the Boardremandingthe case for hearing, findings and decision bytheAdministrative Law Judge for the reason that therecordwasinsufficienttodetermine whether or notdeferral onCollyergroundswas appropriate as to "anypart or all of theissues."As to this, the General Counseland the Respondent reply that the settlement andwithdrawal of the other allegations of the complaints haveresulted ina substantial alteration of the nature of theproceeding, such as to make inapplicable prior objectionsto "Collyerizing" the matter. Thus it is pointed out that thesole issue remaining-unilateral action by the Respondenton conditions of employment,is one involving essentially,and unavoidably,an interpretation of mutual rights andobligations under the collective-bargaining contract.VI.The Respondent'sdefense to section 10(a) istwofold: (1) a denial that it engaged in unilateral actionand (2)that,in any event,the contract permits theRespondent to take unilateral action of the nature alleged.Thusthe Respondent asserts that the legislative history ofthe contract negotiations will establish the intent of thecontracting parties to authorize the Respondent to elimi-nate postal carrier routes unilaterally. Beyond that theRespondent asserts that the Postal Reorganization Act of1970 also contemplated lodgement of such authority in thepostalservice.'The GeneralCounsel and the Respondent state that, ifhearing before the Administrative Law Judge on section10(a) is required,a substantial period of time will beinvolved.VII.Among the contractual provisions bearing on theissue are the following:article III,management rights;articleIV,technologicaland mechanization changes;articleV,prohibition of unilateral action;and articleXIX-a "zipper"clause.Thus section 1, D, of article IIIprovides that the Respondent shall have the "exclusiveright,subject to the provisions of this Agreement andconsistent with applicable laws and regulations .... todetermine the methods,means,and personnel by which... operations are to be conducted." Section 2,of articleIV provides for the establishment of a Joint Labor-Management Committee composed of management andunion representatives to discuss the impact of proposedtechnological and mechanization changes upon affectedemployees.The section specifies that notice to thecommittee of proposed changes satisfies notice require-ments as to the Union.It further provides that anyquestions not resolved within a reasonable time within thecommittee may be submitted by the Union to arbitrationunder thegrievance arbitration procedure. Section 3 ofarticle IV specifically states that, "The obligation hereinabove set forth shall not be construed to in any wayabridge the right of the Employer to make such changes."Article V of the contract binds the Respondent not totake any actionaffecting conditions of employment asdefined in Section 8(d) of the National Labor RelationsAct whichviolate the terms of the agreement or "areotherwise inconsistent with its obligations under law.-In article XIX all parties acknowledged that each hadopportunityto submit proposals on "allcollectivebargain-ing subjects,"and further agreed that, for the life of theagreement, no party is obligated to bargain on any subjectnot covered in the agreement or reserved therein for laternegotiation.It is conceded by the Charging Party that the issue raisedby paragraph10(a) isone which may be resolved under thegrievance and arbitration machinery of the contract. Thebasis of the Charging Party's opposition to such dispositionis,as I understand it, that the contract does not evince aclearwaiver bythe union, and that in such circumstancesthe Respondent's unilateral action constituted so funda-iPublic Law91-375,91st Cong_ H.R. 17070, Aug. 12, 1970, 84 Stat. 719. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDmental an impairment of statutory policy as to makeinappropriate its private resolution. In this connection itpoints to the specific language of article V.Whether the contract is to be construed to grant theRespondent such authority involves construction andaccomodation of the language of paragraphs III, IV, V,and XIX of the contract, and ascertainment of the intent ofthe parties as manifested in that language and, perhaps, asmanifested in the negotiations. Those are problemspeculiarly appropriate for initial arbitral disposition pur-suant to the procedures of the agreement. In the case ofRadioear Corp.,199 NLRB 1161, a case involving thelegality of unilateral termination of a traditional holidaybonus, the Board held, applyingCollyer,that the arbitratorshould decide whether a "zipper" clause in the contractpermitted such action, and whether the committmentconstituted a "clear and unequivocal" waiver by theUnion. That holding seems apposite here.Inagreementwith the General Counsel and theRespondent,Ihold that the situation has been sosubstantiallyaltered bythe reduction of issue since theBoard's remand order,as to make appropriate deferral ofthe remaining issue pursuanttoCollyer.In summary,itbeing conceded that the subject ofparagraph 10(a) of the complaint is capable of beingresolvedpursuant to the contract procedures, and itappearing that resolution of that controversy is substantial-lydependent upon the construction of the contract, Iconclude that deferralonCollyergrounds is presentlyappropriate.It is so ordered.Section 10(a) of the complaint in Case 5-CA-5533(P) isdismissed,reserving jurisdiction in the Board to review theissue in accordance with the conditions generally applica-ble inCollyerandSpielbergsituations.